Citation Nr: 0509909	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  99-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left ankle 
disability, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for a left ankle disability, claimed as 
secondary to a service-connected left knee disability.

In May 2003, the Board remanded the case for the fulfillment 
of procedural requirements.  The RO has taken actions and has 
returned the case to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  No left ankle injury occurred during service.

3.  Recurrent left ankle sprains from 1987 forward, and mild 
degenerative changes in the left ankle seen more than ten 
years after service, are not attributable to manifestations 
of the service connected left knee disorder.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected left knee disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).

In this case, VA has provided the veteran with notice that 
complied with the requirements of 38 U.S.C.A. § 5103(a), and 
told him to submit evidence in his possession.  In a November 
2003 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit relevant evidence.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini II, 
slip. op. at 10.  In this case, the VCAA notice was provided 
after the initial adjudication of the claim.  The RO provided 
the notice as the Board directed in the Board's May 2003 
remand.

The Court explained in Pelegrini II that failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini II, slip op. at 
10-11.

In this case, the Board remanded the case, and the RO 
provided the required notice.  The lack of notice prior to 
the initial decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim on appeal.  The veteran's claims file contains medical 
records that address the history and manifestations of the 
veteran's left ankle and left knee disorders.  Those records 
include VA and private medical opinions regarding the 
likelihood of a relationship between the veteran's service-
connected left knee disability and his current left ankle 
problems.  Reports of VA medical examinations, including an 
April 2003 examination, are in the claims file.  The veteran 
has not reported the existence of any relevant evidence that 
is not associated with the claims file.

Service Connection for a Left Ankle Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran has a service-connected left knee disability, 
described as residuals of a knee injury.  He contends that he 
has a left ankle disability that developed as a result of the 
left knee disability.

During his service, in April 1986, the veteran twisted and 
injured his left knee while playing football.  The knee was 
placed in a cast for four weeks and kept in an immobilizer 
for another two to three weeks.  He had physical therapy.  He 
was on a limited duty profile for several months.  About four 
months after the injury, he indicated that he had pain in the 
knee when climbing stairs.

VA outpatient treatment records show the veteran's reports of 
flare-ups of left knee on several occasions in 1987 through 
1991, with left ankle pain also present in March 1989.  On x-
rays taken at a VA facility in August 1990, the veteran's 
left knee appeared normal.  In 1991, the veteran received 
physical therapy for arthritis in his left knee.  

VA outpatient treatment notes from 1997 to 1999 reflect 
complaints of pain in the left knee, and sometimes in the 
left ankle.  X-rays of the left knee taken in 1997 show 
degenerative changes.  A 1997 MRI of the left knee shows 
evidence of chondromalacia.  X-rays of the left ankle taken 
in May 1998 show mild degenerative changes at the talofibular 
articulation.  The veteran filed his claim for service 
connection for a left ankle disability in July 1998.

In December 1998, Sidney W. Tiesenga, M.D., a private 
orthopedist, reported on a number of joint problems suffered 
by the veteran, and the effect of those problems on the 
veteran's ability to work.  Dr. Tiesenga noted that the 
veteran had sustained injuries to his left ankle in 1987, 
1989, and 1998.  Dr. Tiesenga also noted low back and right 
ankle injuries.  Dr. Tiesenga concluded that the veteran had 
degenerative joint disease in his left and right ankles.

In March 1999, Dr. Tiesenga indicated that he had been asked 
to provide an opinion regarding the likelihood of a 
relationship between the veteran's left knee disability and 
his left ankle disability.  Dr. Tiesenga stated that he had 
sought old X-rays of the ankle, but that none were available.  
Dr. Tiesenga commented that the absence of arthritic changes 
on early ankle x-rays would have put him "on fairly firm 
ground to connect the two."  Without old ankle X-rays to 
review, Dr. Tiesenga wrote:

[T]he most I can say is that it is 
possible that the left ankle situation 
relates to the patient's service-
connected left knee injury but that is as 
strong as I can make it.

On VA examination in May 1999, the veteran reported having 
had left knee problems since 1985.  He reported having back 
pain and bilateral ankle pain as a result of having to favor 
his left knee.  There was evidence of an abnormal weight 
bearing pattern on the left foot evidenced by calluses.  The 
examiner noted an abnormal gait, using a cane and favoring 
the left leg.  There was no evidence of injury or disorder in 
either ankle at that time.  The examiner's impression of the 
left knee disorder was minimal degenerative joint disease, 
pain syndrome, decreased range of motion, and minimal 
instability.  The examiner commented that it was reasonable 
to expect that the abnormal gait would produce an abnormal 
strain on both ankles.

On VA examination in June 2000, the veteran reported ongoing 
left knee pain since an injury during service.  He stated 
that the knee pain radiated into his left ankle.  Examination 
revealed instability and weakness of the left knee.  The left 
ankle had limitation of motion and pain on motion.  Left knee 
X-rays and MRI showed an osteochondral defect and a ganglion 
cyst.  Left ankle X-rays showed osteochondritis and 
degenerative joint disease.

In October 2002, the veteran had a hearing before the 
undersigned Veterans Law Judge, at the Board's headquarters 
in Washington, D.C..  The veteran stated that his left ankle 
was injured in 1987 when his left knee suddenly gave out, and 
caused his ankle to bend from the outside in.  He asserted 
that he had never had any problems with his left ankle prior 
to that incident in 1987.  He indicated that he used a cane, 
and sometimes crutches, for a combination of joint problems.  

In the report of a VA examination in April 2003, the 
examining physician indicated that he had reviewed the 
veteran's claims file.  The examiner noted a history of an 
inversion injury of the left ankle in 1987, with several 
additional inversion injuries since that time.  The veteran 
indicated that he currently had swelling in the ankle, and 
needed a cane for walking.  He reported having swelling and 
pain with repetitive use.  On examination, the left ankle had 
20 degrees of dorsiflexion, 40 degrees of plantar flexion, 
and good inversion and eversion.  Motion of the ankle was not 
painful.  X-rays showed mild degeneration of the ankle, but a 
fairly well preserved ankle joint, without loose bodies.  The 
examiner's impression was chronic recurrent sprains of the 
left ankle.  The examiner stated the opinion that it was 
"not at least as likely that the ankle disorder was due to 
service-related injury."

VA outpatient treatment notes reflect that the veteran was 
seen in December 2003 with left ankle pain and edema, 
described by the treating physician as a probable ankle 
sprain.

In a January 2004 statement, the veteran reported that his 
left knee sometimes collapsed and caused his left ankle to 
roll, leading to heat, redness, swelling, and aching in the 
ankle.

Analysis

There is evidence of recurrent sprains of the veteran's left 
ankle, all of them occurring after his service.  The veteran 
asserts that these sprains occurred because of his left knee 
disability.  In 1999, a VA physician noted that the knee 
produced an abnormal gait that could put strain on both 
ankles.  However, that examiner essentially found that there 
was no current evidence of a left ankle disability.  
Therefore, this examination cannot be read as linking a 
current left ankle disability to the service connected left 
knee disability.

Dr. Tiesenga found current left ankle disability, but could 
endorse no more than a possibility that the left ankle 
disorder was related to the left knee disability.  The VA 
physician who examined the veteran in 2003 also found current 
left ankle disability, but concluded that it was not likely 
that the ankle disorder was related to the knee disability.  

The Board finds that the 2003 examination is the most 
probative since it is the only opinion that was a product of 
a review of the entire record, including the 1999 opinion and 
the opinion of Dr. Tiesenga.  That being the case, the 
preponderance of the evidence is against a finding that the 
current left ankle disorder is proximately due to or the 
result of the left knee disability.  The Board therefore 
denies the claim for service connection.


ORDER

Entitlement to service connection for a left ankle 
disability, claimed as secondary to a service-connected left 
knee disability, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


